          Case 1:20-cv-04375-GBD Document 7 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------- X
BRYAM MENDOZA,

                                    Petitioner,
                                                                              ORDER
              -against-
                                                                        20 Civ. 4375 (GBD)
DIRECTOR THOMAS DECKER, Director of New York:
Field Office, US. Immigration and Customs
Enforcement, ACTING SECRETARY CHAD WOLF,
Acting Secretary, US. Department of Homeland
Security, WILLIAM BARR, US. Attorney General,
WARDEN STEVEN AHRENDT, Warden, Bergen
County Jail,

                                     Respondents.
--------------------------------------- X


GEORGE B. DANIELS, United States District Judge:

       The show cause hearing scheduled for June 23, 2020 at 10:00 am , shall occur as a

videoconference using the Skype platform.

       To optimize the quality of the video feed, only the Court, Petitioner' s counsel, and

Respondents ' counsel will appear by video for the proceeding; all others will participate by

telephone. Due to the limited capacity of the Skype system, only one counsel per party may

participate. Co-counsel, members of the press, and the public may access the audio feed of the

conference by calling (917) 933-2166 and entering the code ID 454587596.

       To optimize use of the Court's video conferencing technology, all participants in the call
       must:
              1. Use a browser other than Microsoft Explorer to access Skype for Business;
              2. Position the participant' s device as close to the WiFi router as is feasible;
              3. Ensure any others in the participant's household are not using WiFi during the
                 period of the call;
              4. Unless the participant is using a mobile telephone to access Skype for
                 Business, connect to audio by having the system call the participant;
           Case 1:20-cv-04375-GBD Document 7 Filed 06/17/20 Page 2 of 2



       If there is ambient noise, the participant must mute his or her device when not speaking.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of those

accessing the conference -      whether in listen-only mode or otherwise -         are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

       To the extent that there are any documents relevant to the proceeding, counsel should

submit them to the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to

the proceeding.



Dated: New York, New York
       June 17, 2020                                       SO ORDERED.
